DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2018/0334052).
Regarding claim 1: Hwang teaches a charging or fueling well 100 for insertion into a body opening (at 100; Fig. 1) of a motor vehicle 1, wherein the charging or fueling well has an outer well body (at 140; Fig. 4) and an inner well region (around 133; Fig. 4), which surrounds a through opening (e.g. through opening for holding inlet 132; Fig. 4), into which a charging plug connector 130 for charging a battery of the motor vehicle or a fuel nozzle or tank filler pipe can be inserted (see Figs. 4 and 6), wherein the outer well body (at 140; Fig. 4) is composed, at least in some region or regions, of an opaque or only slightly translucent plastics material (see Fig. 4), and the inner well region (around 133; Fig. 4) is composed, at least in some region or regions, of a transparent or translucent plastics material (at 250; Fig. 9) or comprises a transparent or translucent plastics material (Para. 0155) and is formed integrally with the material of the outer well body 110 (see Fig. 9 for all components integrally formed and connected with one another).  
Regarding claim 2: Hwang teaches all the limitations of claim 1 and further teaches wherein the outer well body is formed, at least in some region or regions, from a first plastics material (see Fig. 9), and the inner well region is formed, at least in some region or regions, from at least one second plastics material different from the first plastics material (e.g. see Fig. 9 for different hatch patterns indicating different materials, further the inner well region allows light to pass through and therefore more transparent), and wherein the outer well body and the inner well region are formed in a multi-component injection process (e.g. injection molding is a common process used for forming parts and is a process limitation, not given patentable weight in a product claim).
Regarding claim 3: Hwang teaches all the limitations of claim 1 and further teaches wherein the transparent or translucent plastics material of the inner well region 200 is part of a light guide structure and is provided at least partially or at least in some region or regions on an edge region (see Fig. 9 and Para. 0155), delimiting the through opening (Fig. 6), of the inner well region (at 200; Fig. 4), and is designed to couple out light (e.g. area A is lighting area; Fig. 9), coupled into the light guide structure with the aid of a light source 221, in the longitudinal direction of the charging or fueling well, 
Regarding claim 4: Hwang teaches all the limitations of claim 3 and further teaches wherein the outer well body is composed of or formed, at least in some region or regions, from a first plastics material (Fig. 9) and the inner well region is composed, at least in some region or regions, of a second plastics material that is softer 240; Fig. 9), which is different from the transparent or translucent plastics material (at 230; Fig. 9) of the light guide structure, wherein the transparent or translucent plastics material of the light guide structure 4846-2699-9479Preliminary AmendmentDocket No. 490391-00239US (68147-A)Page 4 of 9is 
Regarding claim 5: Hwang teaches all the limitations of claim 4 and further teaches wherein the inner well region has a sealing region (at 140) at the through opening (Fig. 6), said sealing region being designed to rest in a sealing manner against the charging plug connector or against the fuel nozzle or tank filler pipe (Para. 0125), wherein the sealing region is composed, at least in some region or regions, of the second plastics material (Para. 0102) and is formed integrally with the second plastics material of the inner well region, wherein the sealing region has at least one sealing lip (see Fig. 6 and 9).  
Regarding claim 6: Hwang teaches all the limitations of claim 1 and further teaches wherein the inner well region has a holding and/or centering ring 210 for retaining and/or centering a charging terminal 130 or fuel nozzle or tank filler pipe accommodated or accommodatable at least in some region or regions in the through opening (see Fig. 4), wherein the holding and/or centering ring 210 is provided in at least some region or regions on an edge region delimiting the through opening (Fig. 4) and is formed from a plastics material which is harder than the plastics material of the inner well region 200 and
Regarding claim 7: Hwang teaches all the limitations of claim 6 and further teaches wherein the holding and/or centering ring 210 is formed at least in some region or regions from a transparent or translucent plastics material which is part of a light guide structure (se Fig. 9 for portions of 210 being transparent), wherein the transparent or translucent plastics material of the holding and/or centering ring 210 is designed to couple out light, coupled into the light guide structure with the aid of a light source 221, in the longitudinal direction of the charging or fueling well (see Fig. 9), structure and is designed to couple out light, coupled into the light guide structure with the aid of a light source, in the longitudinal direction of the charging or 4846-2699-9479Preliminary Amendmentfueling well
Regarding claim 8: Hwang teaches all the limitations of claim 6 and further teaches wherein the inner well region 200 has a sealing region at the through opening (Fig. 4), said sealing region being designed to rest in a sealing manner against the charging plug connector or against the fuel nozzle or tank filler pipe (Para. 0125), wherein the sealing region 140 and the inner well region 200 are composed of the same material or comprise the same material and are formed integrally with one another, wherein the sealing region has at least one sealing lip (see Fig. 9).  
Regarding claim 9: Hwang teaches all the limitations of claim 1 and further teaches wherein the outer well body has a sealing region 140, which is provided on an outer edge (Fig. 6), insertable into the body opening, of the outer well body and is designed to rest in a sealing manner against the body opening (see Figs. 6 and 9), wherein the sealing region 140 is formed integrally with the outer well body in an injection process, wherein the sealing region 140 of the outer well body is formed, in particular, from a plastics material which 
Regarding claim 10: Hwang teaches all the limitations of claim 1 and further teaches wherein a lighting device having at least one light source 270 is provided for backlighting the transparent or translucent plastics material of the inner well region 200 (Para. 0122) or for coupling light into the transparent or translucent plastics material of the inner well region (3), wherein the at least one light source 210 is designed to emit light in the visible wavelength range (Para. 0122 and Fig. 9), or wherein the at least one light source is designed to emit light in the infrared range.  
Regarding claim 11: Hwang teaches all the limitations of claim 10 and further teaches wherein at least one receptacle (at 112; Fig. 6) for accommodating the at least one light source 221
Regarding claim 12: Hwang teaches all the limitations of claim 11 and further teaches wherein the at least one receptacle (at 112; Fig. 6) is embodied as a channel 230 which runs around 4846-2699-9479Preliminary AmendmentDocket No. 490391-00239US (68147-A)Page 6 of 9the inner well region, at least in some region or regions, and is formed integrally with the plastics material of the inner well region (see Figs. 8-9).  
Regarding claim 13: Hwang teaches all the limitations of claim 10 and further teaches wherein the at least one light source 221 is designed for indirectly backlighting the transparent or translucent plastics material of the inner well region (Para. 0137) or for coupling light into the transparent or translucent plastics material of the inner well region, wherein the transparent or translucent plastics material of the inner well region 200 is embodied at least in some region or regions as a light guide or is part of a light guide structure (see Fig. 8), via which light coupled into the transparent or translucent plastics material of the inner well region with the aid of the at least one light source can be guided to at least one light emission surface of the transparent or translucent plastics material (Fig. 9).  
Regarding claim 14: Hwang teaches all the limitations of claim 13 and further teaches wherein the transparent or translucent plastics material has a multiplicity of light emission surfaces 231 at the edge region delimiting the through opening, wherein the at least one light emission surface is configured in such a way and/or arranged in such a way with respect to the through opening that it serves as a reference marker for an optical detection system of a manipulator for automatic charging (Para. 0154).  
Regarding claim 15: Hwang teaches all the limitations of claim 10 and further teaches wherein the at least one light source is assigned a control device for varying at least one of the following lighting parameters in accordance with a charge state of the battery, a filling level and/or in accordance with a state of the charging plug connector or the tank filler pipe (see Claim 5): - a wavelength of the light emitted by the at least one light source; - an intensity of the light emitted by the at least one light source; - a flashing frequency of the light emitted by the at least one light source (see Claim 6); and/or - a pulse shape and/or pulse frequency of the light emitted by the at least one light source.  
Regarding claim 16: Hwang teaches all the limitations of claim 1 and further teaches wherein the charging or fueling well has a closure element 120, which is articulated on the outer well body and is designed to expose or cover at least the through opening4846-2699-9479Preliminary AmendmentDocket No. 490391-00239US (68147-A) for the charging plug connector or the fuel nozzle or the tank filler pipe when required (see Figs. 3-4).  
Regarding claim 17: Hwang teaches a charging 100 or fueling well for insertion into a body opening (at 100; Fig. 1) of a motor vehicle 1, comprising: an outer well body (at 140; Fig. 4) and an inner well region (around 133; Fig. 4), which surrounds a through opening (see Fig. 6), into which a charging plug connector 130 for charging a battery of the motor vehicle or a fuel nozzle or tank filler pipe can be inserted (Fig. 6); wherein the outer well body is composed, at least in some region or regions, of a opaque or only slightly translucent plastics material (Fig. 6), and the inner well region is composed, at least in some region or regions, of a transparent or translucent plastics material or comprises a transparent or translucent plastics material and is formed integrally with the material of the outer well body (see Fig. 9); wherein the inner well region (around 133; Fig. 4) is located axially below the outer well body (see Fig. 6); wherein a receptacle 210 is provided for at least one light source 221 and comprises a channel (e.g. located within 200; Fig. 6) which runs around at least a part of the inner well region and is located axially below the inner well region (see Figs. 6-8).  
Regarding claim 18: Hwang teaches all the limitations of claim 17 and further teaches wherein the outer well body (at 140; Fig. 4) is formed, at least in some region or regions, from a first plastics material, and the inner well region (around 133; Fig. 4) is formed, at least in some region or regions, from at least one second plastics material different from the first plastics material (Fig. 9), and wherein the outer well body and the inner well region are formed in a multi-component injection process (e.g. injection molding is a common process used for forming parts and is a process limitation, not given patentable weight in a product claim).  
Regarding claim 19: Hwang teaches all the limitations of claim 18 and further teaches wherein the transparent or translucent plastics material of the inner well region 200 is part of a light guide structure (Fig. 8) and is provided at least partially or at least in some region or regions on an edge region of the inner well region that delimits the through opening (see Fig. 4 and 9), and is designed to couple out light, coupled into the light guide structure with the aid of a light source 221, in the longitudinal direction of the charging or fueling well, at least in some region or regions or point-wise, in the edge region (see Fig. 9).
Regarding claim 20: Hwang teaches wherein the inner well region 200 is located axially below the outer well body (see Fig. 6).

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. The applicant argues that reference Hwang (US 2018/0334052) does not teach all the limitations of independent claims 1 and 17, the examiner respectfully disagrees. The applicant further argues that Hwang does not teach “an inner well region, which surrounds a through opening, into which a charging plug connector for charging a battery of the motor vehicle or a fuel nozzle or tank filler pipe can be inserted”, the examiner would like to direct the applicant to Figures 1 and 6 which show an “inner well region” which surrounds connector 130. The applicant further argues that Hwang does not teach “formed integrally with the material of the outer well body”, the examiner would like to direct the applicant to Figures 3-4 which shows the fully assembled assembly and further would like to point out that the term “integral” does not imply formed of one solid element/material. Hwang further teaches “wherein the inner well region (around 133; Fig. 4) is located axially below the outer well body (see Fig. 6); wherein a receptacle 210 is provided for at least one light source 221 and comprises a channel (e.g. located within 200; Fig. 6) which runs around at least a part of the inner well region and is located axially below the inner well region (see Figs. 6-8)“.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833